&&C££SCIAL NOJICE FROM COURT OF CRIMINAL APPEALS OF TEXAS


                  PENALTY FOR          Jf&&sx*
                  PRIVATE USE ^|^||5^
                                  QjOT ^J^a-jgrasyE                       zip 78701
 ,,„,_
                                 tf«y apL%j> lmmg&$ °2 1W
                                 '3.* J3&&-Q -, | 5 ^ r " ^ 0001401603OCT 28 2015
 10/19/2015         ^ M%£T^1
 TUCKER, EDWARD CHARLE$^r©P§>. 241#2005-07-D                                          WR-74,501-07
 On this day, the application for^i?0£ Writ^of Habeas Corpus has been received
 and presented to the Court.        ^=^5S^^
                                        ^^52s'                                   Abel Acosta, Clerk
                               EDWARD CHARLES TUCKER
                               HODGE UNIT - TDC #1495137
                               P.O. BOX 999                                               i a    1
                               RUSK, TX 75785                                                    I

                                                                                                  i •

                                                                                                  u
N3B 7S7B5                      11'• M11MI*M11 •l'M *M1 •*m••'h'I* M111' •"«i'IliMI I'^I'M"'